Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 24 at the beginning of line 5, delete “be” and insert in its place “form”.
In claim 25 line 3, delete "a resin containing a compound"" and insert in its place "the resin comprising a polymer compound".

Allowable Subject Matter
Claims 12-14 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not disclose the claimed polyurethane prepared form a combination of fluorinated diol, pendant silane/siloxane diol, and terminal acrylate group. Roberts et al (US 6313335 B1), previously discussed, discloses the claimed diols but no terminal acrylate groups, and in fact require a different terminal group of a silane. Similar polymer is disclosed in (US 20050164010 A1). The art is replete with references comprising a polyurethane prepared from a diisocyanate, the claimed fluorinated diol, the claimed (meth)acrylate terminal group and a polysiloxane diol, wherein the polysiloxane is along the main chain of the diol and does not read on the claimed pendant silane/siloxane diols of the claimed repeating units with subscripts b1 and b2, see for example Material B [col 21 line 8 et seq] in Nicolson et al (US 5760100 A). The above references all come from different arts, and it would require excess and unmotivated hindsight to combine the pendant silane/siloxane diols with the other components of references like Nicolson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766